Citation Nr: 1718855	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U. S. Air Force from November 1973 to February 1980.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2010 Rating Decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran filed a claim for service connection for spinal compression fracture and cervical myelopathy as secondary thereto in December 2009.  An August 2010 Rating Decision denied both claims.  The Veteran filed a Notice of Disagreement in November 2010 and the RO issued a Statement of the Case in May 2011.  

In June 2011, the Veteran filed a VA Form 9 Appeal to the Board of Veteran's Appeals contending, among other assertions, entitlement to a full grant of benefits.  In a January 2013 Rating Decision, the RO granted service connection for mid-thoracic compression fracture with an evaluation of 10 percent disabling.  The Veteran filed a Notice of Disagreement with that decision in October.  The Veteran was afforded a VA examination in April 2015.  A Disability Benefits Questionnaire for the Neck (Cervical Spine) was prepared in accordance therewith.  The claims file also indicates that a private physician prepared a Disability Benefits Questionnaire regarding the Veteran's back (thoracolumbar spine) and neck (cervical spine) in December 2013.

In August 2015, the RO issued a Supplemental Statement of the Case continued the denial of the Veteran's claim for service connection for cervical myelopathy as secondary to spinal compression fracture.  The Veteran filed a VA Form 9 Appeal to the Board of Veteran's Appeals in October 2015.

In August 2016, the RO issued a Supplemental Statement of the Case continued the denial of the Veteran's claim for service connection for cervical myelopathy, to include as secondary to spinal compression fracture.  The Board has characterized the issue more broadly on the title page pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  In the decision below, the Board has granted service connection for the diagnosed disorders of cervical spine arthritis and myelopathy. 
FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's cervical spine arthritis and myelopathy are related to his in-service injury.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for cervical spine arthritis and myelopathy have been met on a direct incurrence basis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As the Board is granting the benefit sought in full, it need not discuss whether VA has complied with the duties to notify and assist in this case.  

Service Connection

The Veteran contends that he is entitled to service connection for a cervical spine disability, to include as secondary to his service connected mid-thoracic compression fracture.

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury suffered in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

In this case, the Veteran contends that he is entitled to service connection for cervical spine disability, to include as secondary to his service connected mid-thoracic compression fracture.

In May 1974, the Veteran was injured in a parachute training accident at Williams Air Force Base in Arizona.  An eye witness account indicates that the Veteran was attempting a "high-impact parachute landing" when he fell to the ground backwards and landing hard on his buttocks and back.  The STR's indicate that the Veteran suffered compression fractures of the thoracic spine and injuries to several of the associated thoracic ribs.  The records do not indicate a neck injury or treatment for a neck injury which occurred during service.

Post service treatment records indicate that the Veteran frequently complains of chronic neck and back pain along with tingling in his extremities.  Between August 2007 and February 2008, medical records provided by the SSA indicate the Veteran complained of and received treatment for cervical myelopathy.  The range of symptoms included a rapid deterioration of neurologic function following cervical spine surgery, modest post-surgical recovery, and severe residual symptoms in the bilateral upper extremities, radicular symptoms, and lower extremity pain and weakness. In October of 2007, the Veteran underwent a surgical procedure to the cervical spine, called corpectomy.  Subsequent treatment records indicate the procedure was unable to relieve the Veteran's symptoms.  Significantly, in a November 2007 letter, Dr. P.H. indicated that the Veteran suffered from significant cervical myelopathy and wrote, "I suspect that this is secondary to previous myelopathic injury." 

A July 2010 VA examination revealed the Veteran had normal gait and forward flexion of the lumbar spine at 0-90 degrees with lower back pain and stiffness. Extension was listed as 0-15 degrees with complaints of pain more severe than indicated on flexion. Right and left lateral rotation was 0-15 degrees with less pain and right and left lateral flexion was 0- 30 degrees with more pain.  The report also notes the Veteran's complaints of tenderness with tightness in the cervical, thoracic, and lumbar paraspinous muscles.  In a report of findings, the VA examiner listed a diagnosis of mid-thoracic compression fracture with cord impingement and opined that the Veteran's thoracic spine condition is as likely as not secondary to the injuries sustained in the parachuting accident.  The examination is silent as to a possible connection between the Veteran's cervical spine condition and the in-service injury.

In an August 2010 Rating Decision, the RO denied the Veteran's claim for service connection for spinal compression fracture and cervical myelopathy.  The conclusion noted that while service treatment records confirmed the existence of the compression fracture during military service, service treatment records fail to show the fracture resulted directly from or aggravated by military service. Secondary service connection for cervical myelopathy was denied on a similar basis.  

In a January 2013 Rating Decision, the RO granted service connection for mid-thoracic compression fracture following a review of additional medical evidence provided by the Veteran.  The condition is currently evaluated at 20 percent disabling.

A Disability Benefits Questionnaire was prepared by the Veteran's private physician, Dr. T.D., in December 2013.  The report notes the Veteran's thoracolumbar and cervical spine conditions.  The diagnoses were cervical radiculopathy, chronic neck pain, and osteoarthritis of the neck.  In the section requesting that the examiner describe the history including onset and course of the Veteran's cervical spine condition, the examiner wrote, "Trauma in past while in military service."

In an April 2015 VA examination, the Veteran reported ongoing neck pain and additional cervical surgery was in consideration.  A Neck (Cervical Spine) Conditions Disability Benefits Questionnaire indicates the Veteran denied experiencing pain in the extremities however, night-time tingling and numbness in both hands was reported.  Other symptoms include flare-ups of sharp/lingering pain in the back of the neck and shoulders and difficulty driving due to painful and limited range of motion.  The diagnoses were cervical spinal stenosis and status post fusion surgery.  Following a review of the Veteran's medical history and physical examination results, the VA examiner opined that the Veteran's compression fractures in the thoracic spine were less likely than not to have caused spinal stenosis or cervical myelopathy.  In support of this conclusion, the examiner notes that the Veteran's STR's make no reference to a neck injury sustained in service. Further, the pathophysiology of a compression fracture is different than that for spinal stenosis, states the examiner,  and therefore, as the pathologies occurred at two different levels of the spine that are a distance apart, it is more likely that the force of the injury was dissipated by the thoracic fractures and rib injuries.  Therefore, a causal connection between the conditions could not be established either directly or indirectly.

In his written statements, the Veteran indicated that he injured both his back and neck in the in-service injury and has had neck symptoms since that time.  The Board finds this testimony competent and credible.  Thus, the April 2015 VA examiner's opinion on direct service connection is entitled to limited, if any, probative weight, as he relied on the absence of contemporaneous medical evidence without considering the Veteran's lay statements.   Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

There are two medical opinions that support a nexus between the current cervical spine disabilities and service.  Dr. P.H. indicated that he suspected the current cervical myelopathy was related to a previous injury.  Dr. T.D. in December 2013 attributed the Veteran's cervical spine disability to trauma while in military service.  While Dr. P.H.'s opinion was stated uncertainly and neither opinion contained an extensive rationale, reading the opinions as a whole and in the context of the evidence, they indicated that the evidence supported a nexus between the current cervical spine disability and the in-service injury.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Given these opinions, for the Board to remand the case for another VA medical opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The evidence is thus at least evenly balanced as to whether the Veteran's cervical spine disability is related to his in-service injury.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for cervical spine disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board is granting service connection on a direct incurrence basis, it need not consider the secondary theory of entitlement.

ORDER

Service connection for cervical spine arthritis and myelopathy is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


